OPINION OF THE COURT
PER CURIAM.
Cearful Speight, Jr. appeals from an order of the United States District Court for the District of New Jersey, dismissing the petition he filed pursuant to 28 U.S.C. § 2241. The District Court noted that Speight had previously filed a § 2241 petition raising the same claims, which it had dismissed for lack of jurisdiction, and that this Court affirmed on appeal. See Speight v. Nash, D. N.J. Civ. No. 05-*106319(FLW); Speight v. Nash, 132 Fed. Appx. 423 (3d Cir.2005). As this Court has previously affirmed the District Court’s holding that it lacked jurisdiction to consider Speight’s arguments, it follows that the District Court similarly lacked jurisdiction to consider the identical arguments brought in the instant petition. We will therefore summarily affirm the District Court’s order.